 

--------------------------------------------------------------------------------

Exhibit 10
 


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (“Agreement”) is entered into effective this
6th day of June, 2012 (the “Effective Date”) by and between Joseph M. Friebe
(“Executive”) and Cabela’s Incorporated, a Delaware corporation (“Company”).


RECITALS


WHEREAS, Company is a leading specialty retailer and direct marketer of hunting,
fishing, camping and related outdoor merchandise (the “Business”);


WHEREAS, Executive is currently serving as Executive Vice President and
President and Chief Executive Officer of World’s Foremost Bank (“WFB”), as well
as an officer and director for certain subsidiaries of Company; and


WHEREAS, Company desires to employ Executive but to transition Executive to the
position of Special Advisor to the Chief Executive Officer of WFB on the terms
and conditions set forth below, and Executive desires to accept such employment.


NOW, THEREFORE, Company and Executive, in consideration of the mutual promises
and covenants set forth below, hereby agree as follows:


1.           Title and Duties.  Commencing on January 1, 2013 (the “Transition
Date”), Executive’s position with Company shall be Special Advisor to the Chief
Executive Officer of WFB.  Executive’s principal employment duties and
responsibilities shall be those duties and responsibilities as the Chief
Executive Officer of WFB shall from time to time reasonably assign to
Executive.  Executive shall serve as a member WFB’s Board of Directors through
December 31, 2013 and the Company shall cause Executive to be nominated for
election to WFB’s Board of Directors for 2013.  Executive agrees to and does
hereby resign Executive’s positions of Executive Vice President and President
and Chief Executive Officer of WFB, as well as any officer and director
positions (other than as a director of WFB) in any subsidiaries of Company,
effective on the Transition Date.  On request of the Company’s Board of
Directors (the “Board”), Executive shall complete such documents as may be
required to effectuate Executive’s resignations.


2.           Full Time Efforts.  Executive shall devote his working time,
attention and best efforts to the performance of business duties and
responsibilities under this Agreement.  Executive will not engage in any other
business or render any commercial or professional services, directly or
indirectly, to any other person or organization, whether for compensation or
otherwise, unless explicitly approved in writing by Company.  Notwithstanding
the foregoing, Executive may:


 
a.
make any passive investment where he is not obligated or required to, and shall
not in fact, devote any day-to-day managerial efforts;

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
b.
participate in charitable, academic, political or community activities and
boards, and in trade or professional organizations; and



 
c.
accept speaking engagements, function as guide or escort for outdoor excursions
or engage in similar activities on an occasional basis.



3.           Base Salary.  Executive’s current annual base salary of Three
Hundred Thirty-Three Thousand One Hundred Twenty-Five Dollars and No Cents
($333,125.00) shall continue under this Agreement through December 31,
2012.  Beginning January 1, 2013 through December 31, 2013, Executive’s annual
base salary shall be One Hundred Sixty-Six Thousand Five Hundred Sixty-Two
Dollars and 50/100 Cents ($166,562.50).  Beginning January 1, 2014 through
December 31, 2014, Executive’s annual base salary shall be Eighty-Three Thousand
Two Hundred Eighty-One Dollars and 25/100 Cents ($83,281.25).  The base salaries
provided for in this Section 3 and the base salary under Section 5 shall be paid
to Executive, less applicable withholdings and other authorized deductions, in
accordance with Company’s regular payroll practices and policies.


4.           Annual Performance Bonus.  Executive shall be eligible to receive
the full amount of the 2012 annual performance bonus, payable in 2013, pursuant
to the terms and conditions established by the Compensation Committee of the
Board in March 2012.  For the 2013 annual performance bonus, payable in 2014,
Executive shall be eligible to receive fifty percent (50%) of Executive’s 2013
annual base salary.  Executive shall be eligible to receive a 2014 annual
performance bonus of twenty-five percent (25%) of Executive’s 2014 annual base
salary. Company agrees that Executive shall be eligible to receive the 2014
annual performance bonus even though Executive may not be an employee of Company
on the date that the 2014 annual performance bonus is paid in 2015.  All annual
performance bonus payments shall be contingent on Company metrics and paid to
Executive, less applicable withholdings and other authorized deductions, in
accordance with Company’s regular payroll practices and policies.


5.           Option For Extension.  Company shall have an option to extend
Executive’s employment through June 30, 2015.  Company may exercise this option
for extension by providing written notice to Executive by November 1, 2014.  If
Company exercises this option for extension, Executive’s annual base salary and
benefits shall continue on the same basis as before the extension.


6.           Equity Compensation.  As of the Transition Date, Executive shall no
longer be entitled to participate in equity award programs as an executive of
Company.  Any unvested restricted stock units and stock options, and other
equity compensation, previously granted or awarded to Executive will continue to
vest in accordance with the terms of such grants or awards.
 

 
 
2

--------------------------------------------------------------------------------

 
 
7.           Benefits.  Executive shall continue to be eligible to participate
in any employee benefit plans and programs in a manner consistent with the terms
and conditions of such plan or program.  From the Effective Date through
December 31, 2014 (unless this Agreement is terminated sooner pursuant to
Section 11, below), Company agrees to offer Executive access to health and
dental insurance coverage, and to pay a percentage of the monthly premiums
thereof, in a form and amount that is at least equivalent to that provided to
Company’s senior executives.  After December 31, 2014, or in the event of
Executive’s earlier termination, Executive is eligible to continue, at
Executive’s expense, any existing group health and dental insurance coverage to
the extent provided by the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), as amended.  If Company exercises the option for extension in
Section 5, Executive shall be entitled to continue existing group heath and
dental insurance coverage in a manner consistent with this Section through June
30, 2015 (unless this Agreement is terminated sooner pursuant to Section 11,
below) and after June 30, 2015, Executive will be eligible to continue, at
Executive’s expense, any existing group health and dental insurance coverage to
the extent provided by COBRA, as amended.  In the event of a conflict between
any benefit plan or program and this Agreement, the terms of this Agreement
shall govern.


8.           Employee Discount Program.  Executive shall be entitled to maintain
Executive’s current employee discount program through the Effective Date of
Termination as defined below in Section 11.  After the Effective Date of
Termination (unless terminated for Cause), Executive shall be entitled to
continue Executive’s current employee discount program, subject to any changes
to such program as Company, in its sole discretion, may make.


9.           Equipment and Supplies.  Company shall furnish and pay for all
equipment, supplies, and services needed by Executive to perform Executive’s
duties from the Effective Date of this Agreement through the Effective Date of
Termination, as defined below in Section 11.


10.           Expenses.  Executive shall continue to be entitled to
reimbursement of all reasonable expenses incurred by Executive in connection
with Company’s business in accordance with Company’s then-current policy
concerning reimbursable expenses.


11.           Term and Termination.  This Agreement shall commence on the
Effective Date and shall continue until this Agreement and Executive’s
employment are automatically terminated upon the first to occur of the following
(“Effective Date of Termination”):


 
a.
Expiration.  December 31, 2014 or June 30, 2015 if extended by Company pursuant
to Section 5 (the “Natural Termination Date”).



 
b.
Death or Disability.  The date of Executive’s death or Executive’s physical or
mental disability that prevents Executive from performing the essential
functions of Executive’s duties as an employee of Company, with or without
reasonable accommodation as defined by the Americans with Disabilities Act.



 
c.
Without Cause.  By either party, for any reason, upon thirty (30) days written
notice.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
d.
For Cause.  At the election of Company, Executive may be terminated immediately
upon written notice by Company to Executive of Executive’s termination for
Cause, provided Company notifies Executive of Company’s determination that Cause
exists within one hundred eighty (180) days of the action or omission on which
such determination is based.  For purposes of this Agreement, “Cause” for
termination shall be deemed to exist in the event of:



 
i.
the conviction of Executive of, or the entry of a plea of guilty or nolo
contendere by Executive to, any crime for which the maximum penalty includes
twelve (12) months or more of imprisonment;



 
ii.
a breach of Executive’s duty of loyalty that is materially detrimental to
Company, a failure or refusal to perform Executive’s duties, or a failure or
refusal to adhere to Company’s reasonable and customary guidelines of employment
or reasonable and customary corporate governance guidelines or policies,
including, without limitation, Company’s Business Code of Conduct and Ethics
that continues for a period of thirty (30) days after Company provides written
notice to Executive of such breach and a reasonable opportunity to cure such
breach; or



 
iii.
a failure or refusal to follow the reasonable directives of the Chief Executive
Officer of WFB (provided such directives are consistent with the terms of this
Agreement) that continues for a period of thirty (30) days after Company
provides written notice to Executive of such breach and a reasonable opportunity
to cure such breach.



 
e.
For Good Reason.  Executive may terminate Executive’s employment immediately, at
Executive’s election, for Good Reason, upon written notice to Company.  For
purposes of this Agreement, “Good Reason” shall mean any of the following
actions or omissions, provided Executive notifies Company of Executive’s
determination that Good Reason exists within one hundred eighty (180) days of
the action or omission on which such determination is based:



 
i.
an involuntary reduction in Executive’s then-current base salary;



 
ii.
a material reduction or loss of employee benefits, in the aggregate, both in
terms of the amount of the benefit and the level of Executive’s participation,
enjoyed by Executive under the employee welfare and benefit plans of Company, or



 
iii.
a breach by Company of any provision of this Agreement that continues for a
period of thirty (30) days after Executive provides written notice to Company of
such breach and a reasonable opportunity to cure such breach.

 

 
 
4

--------------------------------------------------------------------------------

 
 
Upon any notice of termination of this Agreement pursuant to Section 11.c.
above, Company shall have the right, in its sole and absolute discretion, to
immediately relieve Executive of Executive’s duties, but to continue paying
Executive’s then-current base salary through the remainder of the thirty (30)
day notice period.  If Executive is not relieved of Executive’s duties during
this thirty (30) day notice period, Executive hereby acknowledges and agrees
that Executive shall continue to perform Executive’s duties in a professional
and ethical manner.


12.           Payments Upon Termination.


 
a.
Base Salary and Benefits.  Upon termination of this Agreement, Company shall pay
to Executive his then-current base salary, unreimbursed business expenses, and
other items earned by and owed to Executive calculated through and including the
Effective Date of Termination.  Executive’s benefits shall be determined in
accordance with Company’s benefit plans or policies then in effect.  Executive
shall receive no further compensation or benefits of any kind, except as
expressly provided in this Agreement.



 
b.
Severance Benefits.  In the event this Agreement is terminated before the
Natural Termination Date by Company without Cause pursuant to Section 11.c.
above, or by Executive for Good Reason pursuant to Section 11.e. above, or due
to the death or disability of Executive pursuant to Section 11.b. above, and
subject to Executive’s execution of a separation agreement and full general
release of claims against Company in a form to be determined by Company:



 
i.
Severance.  Company shall pay Executive severance compensation equal to the
amount of base salary Executive would have been entitled to through the Natural
Termination Date of this Agreement (the “Severance Compensation”). The Severance
Compensation, less applicable withholdings and other authorized deductions,
shall be paid in equal bi-weekly installments, with the first bi-weekly
installment due on Company’s first regular payday after thirty (30) days from
Executive’s separation from service with Company, as that term is defined in
U.S. Internal Revenue Code § 409A.  Notwithstanding the foregoing, to the extent
Executive is determined to be a “specified employee” within the meaning of U.S.
Internal Revenue Code § 409A, all payments under this Section 12 shall be
delayed for six (6) months following the Effective Date of Termination.  All
payments that accumulate during this six-month period shall be paid in a
lump-sum on the date that is six (6) months and one (1) day following the
Effective Date of Termination.

 

 
 
5

--------------------------------------------------------------------------------

 
 
ii.
Equity Vesting.  Any unvested stock options, restricted stock units or other
equity interests of Company awarded to Executive, including those pursuant to
Executive’s participation in Company’s 2004 Stock Plan, shall fully vest on the
effective date of the general release discussed above (or on the date of
Executive’s death or disability if applicable) and Executive shall have twelve
(12) months from such date to exercise Executive’s vested equity interests.



 
iii.
Beneficiaries.  In the event of Executive’s death, Company shall pay or deliver
any amounts or property due to Executive under this Agreement to such
beneficiary or beneficiaries as Executive may have designated in writing and
delivered to Company prior to his death.  In the absence of any effective
beneficiary designation, such amounts or property shall be paid or delivered to
Executive’s spouse if she is then living, otherwise in equal shares to
Executive’s then living children.



13.           Termination of Authority.  Immediately upon the Effective Date of
Termination of Executive’s employment with Company for any reason,
notwithstanding anything else appearing in this Agreement or otherwise to the
contrary, Executive will cease performing duties for Company, other than any
required post-employment obligations.  Executive shall be without any authority
to bind Company or any of its subsidiaries or affiliates.


14.           Change in Control Severance and Indemnification
Agreements.  Company and Executive agree and acknowledge each remain bound by
the provisions set forth in that certain Amended and Restated Management Change
of Control Severance Agreement (World’s Foremost Bank) between Executive and
Company, dated December 15, 2009 (“Change of Control Agreement”) and that
certain Indemnification Agreement between Executive and Company, dated June 1,
2006.  Company and Executive expressly agree that if Executive is entitled to
Severance Compensation under this Agreement and benefits under the Change of
Control Agreement, that such entitlement shall not be cumulative, and Executive
will be entitled to the benefits under either this Agreement or the Change of
Control Agreement, whichever is greater.


15.           Confidential and Proprietary Information.  Executive acknowledges
that as an employee, officer and director of Company, Executive is and will
continue to be subject to policies and agreements intended for the protection of
Company’s confidential and proprietary information, trade secrets, and goodwill,
including, but not limited to, the current Proprietary Matters Agreement between
Executive and Company and any amendment and restatement of that agreement.  As
such, Employee expressly acknowledges that the obligations under such policies
and agreements are not superseded herein and shall be used together with this
Agreement to protect Company’s interest in its confidential and proprietary
information, trade secrets, and goodwill to the fullest extent allowed by
law.  In addition, Executive agrees that Company is engaged in a highly
competitive business.  Executive also acknowledges and agrees that Executive’s
services to Company have been of a special and unique nature and value to
Company, and that due to the nature of Executive’s position Executive has
obtained in-depth knowledge of Company’s business practices and strategies,
customer information and other information considered confidential and
proprietary to Company.  Therefore, Company and Executive agree, as follows:
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
a.
Non-Competition.  For eighteen (18) months following the Effective Date of
Termination for any reason, Executive shall not, without the express written
approval of the Board, directly or indirectly, on Executive’s own behalf or on
behalf of others, compete with Company, or work for or become associated with
any of Company’s competitors as an employee, independent contractor, officer,
director, investor or in any other capacity.  For purposes of this Agreement,
Company’s competitors shall include, without limitation, any company that is in
the business of marketing and issuing credit cards in competition with WFB
and  Bass Pro Shops, Gander Mountain, Sportsman’s Warehouse, The Sportsman’s
Guide, Orvis, Dick’s Sporting Goods, Sports Authority, Big 5 Sporting Goods,
Scheels, L.L. Bean, Lands’ End, REI, Academy or any other multi-state and/or
multi-channel retailer engaged in the sale of products and/or services
associated with hunting, fishing, camping and/or casual outdoor apparel and
footwear.  Occasional speaking engagements, service as a guide or escort for
outdoor excursions or publication of articles or videos, or provision of
services to a small, stand-alone sporting goods store shall not constitute
competition for purposes of this subsection 15.a.  Executive agrees that the
covenant contained in this provision is reasonable in scope, necessary to
protect Company’s legitimate business interests and does not constitute a
restraint of trade with respect to Executive’s ability to obtain other
employment or to provide services to third parties.  Executive expressly
acknowledges and agrees that Company competes heavily throughout North America,
and as such, Company has legitimate and significant interests in protecting its
business from unfair competition throughout the United States and
Canada.  Company and Executive agree that in the event Executive is uncertain
whether any future employer of Executive is a competitor of Company, Executive
may submit a written request to Company to deem such future employer not a
competitor of Company.  Upon Executive’s written request, Company agrees to
provide Executive, within fifteen (15) days of receipt of Executive’s written
request, with Company’s written decision whether or not it deems such future
employer a competitor of Company.



 
b.
Confidentiality.  Executive shall not, without the express written consent of
the Board, disclose Company’s Confidential Information to any third party or
entity, or use Company’s Confidential Information for any other purpose than
providing services to Company.  For purposes of this Agreement Company’s
“Confidential Information” shall mean any information not generally known by
third parties, including Company’s or WFB’s competitors or the general public,
whether or not expressly identified as confidential, including, without
limitation, information about Company’s or WFB’s software, software source
codes, trade secrets, marketing information, business plans, mergers and
acquisitions, sales information, training materials, data processing, internet
or intranet services, strategic plans, compensation, and finances, as well as
information about Company’s or WFB’s customers and potential customers,
including their identities and their business needs and practices.

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
c.
Enforcement.  Because Executive’s services are unique and Executive has
knowledge of and access to Company’s Confidential Information, Executive
acknowledges and agrees that Company would be irreparably damaged in the event
of Executive’s non-performance or breach of this Section 15, and that money
damages would be inadequate for any such non-performance or breach.  Therefore,
Company or its successors and assigns shall be entitled, in addition to any
other rights and remedies existing in their favor, to an injunction or
injunctions to prevent any non-performance or breach of any such provisions.



16.           Assignment.  This Agreement and the rights, interests and
obligations of Company hereunder shall be assignable to and shall inure to the
benefit of any parent, subsidiary or affiliate of Company, or any other person,
corporation, partnership or entity that succeeds to all or substantially all of
the business or assets of Company.  This Agreement is not assignable by
Executive.


17.           Jurisdiction and Venue.  This Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of
Nebraska.  Each party agrees that any action by either party to enforce the
terms of this Agreement may be brought by the other party in an appropriate
state or federal court in Nebraska and waives all objections based upon lack of
jurisdiction or improper or inconvenient venue of any such court.


18.           Cooperation in Future Matters.  Executive hereby agrees that for a
period of eighteen (18) months following his termination of employment, he shall
cooperate with Company’s reasonable requests relating to matters that pertain to
Executive’s employment by WFB and affiliation with Company and certain
subsidiaries of Company, including, without limitation, providing information or
limited consultation as to such matters, participating in legal proceedings,
investigations or audits on behalf of Company or WFB, or otherwise making
himself reasonably available to Company or WFB for other related purposes.  Any
such cooperation shall be performed at scheduled times taking into consideration
Executive’s other commitments, and Executive shall be compensated at a rate of
$250.00 per hour, plus expenses, or at a per diem rate to be agreed upon by the
parties, to the extent such cooperation is required on more than an occasional
and limited basis.  Executive shall not be required to perform such cooperation
to the extent it conflicts with any requirements of exclusivity of services for
another employer or otherwise, nor in any manner that in the good faith belief
of Executive would conflict with his rights under or ability to enforce this
Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 

19.           General.


 
a.
Notices.  All notices and other communications shall be in writing and shall be
deemed to have been duly given if delivered personally, or if sent by overnight
courier or by certified mail, return receipt requested, postage prepaid, or sent
by written telecommunication or telecopy, to the relevant address set forth
below, or to such other address as the recipient of such notice or communication
shall have specified in writing to the other party.

 

 
If to Company to:
Cabela’s Incorporated
   
ATTN: Legal Department
    One Cabela Drive     Sidney, Nebraska 69160     (308) 254-8060 (facsimile)  
     
If to Executive to:
Executive’s current place of residence shown on the records of Company.

 
Any such notice shall be effective (i) if delivered personally, when received,
(ii) if sent by overnight courier, when receipted for, (iii) if mailed, five (5)
days after being mailed, and (iv) on confirmed receipt if sent by written
telecommunication or telecopy, provided a copy of such communication is sent by
regular mail, as described above.


 
b.
Reformation and Severability.  Executive and Company intend and agree that if a
court of competent jurisdiction determines that the scope of any provision of
this Agreement is too broad to be enforced as written, the court should reform
such provision(s) to such narrower scope as it determines to be
enforceable.  Executive and Company further agree that if any provision of this
Agreement is determined to be unenforceable for any reason, and such provision
cannot be reformed by the court as anticipated above, such provision shall be
deemed separate and severable and the unenforceability of any such provision
shall not invalidate or render unenforceable any of the remaining provisions.



 
c.
Waivers.  No delay or omission by either party in exercising any right, power or
privilege under this Agreement shall impair such right, power or privileges, nor
shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.



 
d.
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and same instrument.

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
e.
Entire Agreement.  This Agreement, including the initial paragraph and the
Recitals in this Agreement, contains the entire understanding of the parties,
supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter of this Agreement and may not be amended except
by a written instrument signed by Executive and a duly authorized representative
of Company (other than Executive).



 
f.
Survival.  The provisions of Sections 12 through 19 shall survive the
termination of this Agreement.



IN WITNESS WHEREOF, and intending to be legally bound by this Agreement, the
parties have caused this Agreement to be duly executed as of the date first
above written.
 

CABELA’S INCORPORATED,   EXECUTIVE a Delaware corporation            /s/ Charles
Baldwin    /s/ Joseph M. Friebe Charles Baldwin   Joseph M. Friebe Executive
Vice President and Chief Administrative Officer    

 
 
 
 
10
 
Return to Form 8-K [form8k.htm]